Citation Nr: 1146239	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  10-00 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active service from December 1963 to December 1965.  He had subsequent service with the United States Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March and October 2008 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App 1 (2009).  In this case, the Veteran has been diagnosed with various psychiatric disorders, including anxiety and depression and claims that he has posttraumatic stress disorder (PTSD) related to his service in the Republic of Vietnam.  Therefore, the Board has recharacterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

In September 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims folder.

During the September 2011 Travel Board hearing, the Veteran submitted additional evidence in support of his claim.  The Veteran waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).  Nevertheless, in view of the action taken below, initial consideration of this evidence should be undertaken by the RO.







The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted to adjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  38 C.F.R. § 19.9 (2011).

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

During the pendency of the appeal, VA amended its regulations governing entitlement to service connection for PTSD, effective July 13, 2010.  The new version of 38 CFR § 3.304(f), adds a paragraph to the regulation under 3.304(f)(3), and moves 3.304(f)(3) and (4) to 3.304(f)(4) and (5).  The amendment to the regulation relaxes the evidentiary standard required for establishing an in-service stressor to support a diagnosis of PTSD.  The amended regulation applies to the Veteran's PTSD claim on appeal.  The revised regulation states that:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39843-52 (July 13, 2010) (effective date corrected at 75 Fed. Reg. 41092 (July 15, 2010)).

Through submitted statements and hearing testimony, the Veteran has set forth multiple in-service stressors.  He states that the traumatic events occurred during service in Vietnam.  Specifically, when the Veteran initially filed his claim in August 2007, he stated that while he was stationed in Vietnam, he was a jeep driver for his company.  According to the Veteran, on one occasion, he got lost in a suburb and was surrounded by Vietnamese people who threatened him and he was afraid he was going to die.  The Veteran indicated that "extreme fear virtually overcame [him]."  He noted that he was alone in the jeep and was terrified.  The Veteran stated that he finally made it back to his company.  He indicated that he did not report the incident.  In regard to this alleged stressor, the Board notes that it is inherently unverifiable; that is, anecdotal experiences of this type simply cannot be verified independently.  See Cohen v. Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, although they may be true, are not researchable.  In order to be researched, incidents must be reported and documented.").  However, the Board also notes that the Veteran as a lay person is competent to describe the aforementioned event and symptoms of fear and terror, which are based on his personal experience.  38 C.F.R. § 3.159 (2011); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

In a statement from the Veteran, dated in September 2011, he stated that his duties as the jeep driver for his company included transporting military officials to different units.  He also acted as a bodyguard for the officers.  According to the Veteran, he feared for his life when he was traveling through the jungle because he had to watch for mines and snipers.  He indicated that he was a qualified expert with a "3.5 rocket launcher."  The Veteran reported that his job was to help set traps on the main roads so that troops could ambush the Viet Cong (VC).  He noted that his job also included shooting the rocket launcher at the VC bunkers and to find any snipers in the trees.  The Veteran further stated that he would clear a path so that troops could move forward.  According to the Veteran, he feared for his life while performing his job.  

VA Medical Center (VAMC) outpatient treatment records show that in June 2011, the Veteran underwent a psychiatric evaluation.  At that time, he stated that while he was transporting a military official in Vietnam, they stopped at a roadblock that the Veteran thought was suspicious.  He indicated that when he backed up the vehicle, "a claymore mine exploded."  According to the Veteran, no one was hit by shrapnel.  He stated that there were multiple times while he was driving in active combat zones with mortar fire and gunfire around him.   

In the September 2011 Travel Board hearing, the Veteran stated that when he was transferred to Vietnam, he was attached to the 1st Infantry Division.  He indicated that he was given a "secret clearance" and transported military officials to different bases.  The Veteran reported that during these trips, they were fired upon and he returned fire.  

The Veteran's DD Form 214, Armed Forces of the United States Report of Transfer or Discharge, shows that he served in the United States Army from December 1963 to December 1965.  His Military Occupational Specialty (MOS) was as a light vehicle driver, and his awards and medals included the Vietnam Service Medal.  He served "overseas" for 24 days and was attached to the US Army of the Pacific (USARPAC)

In light of the above, given that the Veteran received the Vietnam Service Medal, and that he served "overseas" for 24 days, it appears that he served in Vietnam for only 24 days.  However, in a private medical statement from L.V.Y., M.D., dated in October 2007, Dr. Y. stated that according to the Veteran, he served in Vietnam for one year from 1964 to 1965.  In this regard, the Board observes that in October 2007, the RO contacted that National Personnel Records Center (NPRC) and requested the Veteran's personnel records.  In response, the NPRC sent the Veteran's personnel records from his period of service in the Army National Guard.  However, the Veteran's personnel records from his period of active service from December 1963 to December 1965 were not sent.  Thus, in order to verify the dates of the Veteran's service in Vietnam, the Board finds that a further search for his military personnel records is warranted.    

In addition, the Board finds that the Veteran's alleged stressors should be considered under the amended version of 3.304(f).     

The Board also notes that in the Veteran's substantive appeal, dated in December 2009, he stated that he had been treated at the James A. Haley Veterans' Hospital in Tampa, Florida, over 10 years ago in the mental health unit.  In this regard, the Board observes that there are VAMC outpatient treatment records from the James A. Haley Veterans' Hospital that are associated with the claims file.  In addition, the records include a psychology consultation note that is dated in March 2000, which is over 10 years ago.  However, although it appears that the Veteran underwent a psychology consultation at that time, the actual report from that consultation is not a part of the outpatient treatment records.  Inasmuch as the VA is on notice of the potential existence of additional VA records, these records should be obtained prior to any further appellate review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  As additional action by the RO may be helpful in either obtaining such putative records, or documenting information that the medical records cannot be obtained, further development in this regard is warranted.

In August 2010, the Veteran underwent a VA PTSD examination.  Following the mental status evaluation, the examiner diagnosed the Veteran with the following: (Axis I) anxiety disorder not otherwise specified, with depressive symptoms being a part of the anxiety disorder, (Axis IV) financial and medical issues, and (Axis V) Global Assessment of Functioning (GAF) score of 70.  The examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's anxiety disorder was caused by or a result of fear of hostile military or terrorist activity.  However, the examiner did not provide a rationale for his opinion.  With respect to the Veteran's claim for PTSD, the examiner opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  In support of his opinion, the examiner noted that the Veteran's stressor of being lost while driving a jeep did not meet DSM-IV criteria for a PTSD stressor.  According to the examiner, the Veteran did not report fear for his life but rather fear that someone was going to try and steal things from him.  However, the Board notes that this is incorrect.  A review of the Veteran's statements and testimony show that he has specifically reported that he feared for his life during the incident when he got lost and was surrounded by Vietnamese people.  Thus, in light of the above, the Board finds that a new VA examination, as specified in greater detail below, should be performed.  38 C.F.R. § 3.159.      

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the NPRC, or any other appropriate agency, and obtain the Veteran's personnel records from his period of active service from December 1963 to December 1965.  The RO must verify the precise dates of the Veteran's service in Vietnam.  Any records or information obtained must be made part of the claims folder.

2.  Request copies of the outpatient treatment records from the James A. Haley Veterans' Hospital from January 2000 to the present, that have not already been associated with the claims file, to specifically include the March 2000 psychology consultation report.  All records received should be associated with the claims file.

3.  The RO should arrange for a mental status examination performed by a psychiatrist to determine the nature, extent and etiology of any psychiatric disorder that may be present, to include anxiety disorder, depression, and/or PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  

Following a review of the relevant medical evidence in the claims file, the medical history, the clinical evaluation, appropriate psychological testing and any other tests that are deemed necessary, the psychiatrist is asked to opine on the following:

a. Does the Veteran meet the diagnostic criteria for PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV)?

b. Is it at least as likely as not (50 percent or more likelihood) that any psychiatric disability, to include depression and/or PTSD, began during or is causally linked to any incident of service, to include the Veteran's stressor of getting lost in his jeep and being surrounded by Vietnamese people and fearing for his life?

c. Is it at least as likely as not (50 percent or more likelihood) that the Veteran's diagnosed anxiety disorder began during or is causally linked to any incident of service, to include the Veteran's stressor of getting lost in his jeep and being surrounded by Vietnamese people and fearing for his life?

The psychiatrist is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

The psychiatrist is requested to provide a rationale for any opinion expressed.  

4.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  The RO must address all evidence received after the issuance of the last supplemental statement of the case.  If the benefit sought on appeal remains denied, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.








The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


